Rothrock, J.
— In the case of the State v. Rivers, 58 Iowa, 102, it was held that, where an indictment had been lost or mislaid after the arraignment of the accused, it was within the power of the court to substitute a copy, and pro*624ceed upon the record thus made, the same as upon an original indictment. It is claimed in this case that there was no proper evidence that the paper offered as a copy was a true copy of the original indictment. It is true, the record does not show that the copy was certified to be a true copy by the clerk of the court. But it appears that the original was in the files of the court during all the preliminary proceedings, and the evidence showed that the paper presented was a true copy. This evidence was in no way controverted or denied. The court found it to be a copy upon such evidence, and, for aught that appears, the evidence offered -was the best evidence which was attainable. No other question is presented in the case.
Affirmed.